DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        EDMUND K. DAWES,
                            Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D17-3225

                          [February 1, 2018]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Jeffrey R. Levenson,
Judge; L.T. Case No. 06-020028-CF-10A.

  Edmund K. Dawes, Crawfordville, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

WARNER, MAY and CONNER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.